Citation Nr: 1034472	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1967 to January 
1970.  He died in October 2004.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which denied the benefit sought on appeal.  In her August 2006 
substantive appeal, the appellant requested a Board hearing.  
Before the scheduled hearing, the appellant withdrew her request 
in April 2008.  38 C.F.R. § 20.702.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This appeal must be remanded to provide the appellant with 
adequate notification of the information and evidence necessary 
to substantiate a claim for cause of death and to obtain an 
addendum to the November 2006 VA medical opinion.

The Board finds that the appellant has not received adequate 
notification for the reasons explained below.  During the 
pendency of the appeal, the U.S. Court of Appeals for Veterans 
Claims (Court) ruled that in a claim for benefits for the cause 
of the Veteran's death, VA's duty to notify under 38 U.S.C.A § 
5103(a) must include: (1) a statement of the conditions, if any, 
for which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a Dependency and Indemnity Compensation 
(DIC) claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO issued a December 2004 notice letter.  It informed the 
appellant that the evidence must show the Veteran died while on 
active duty or died from a service connected injury or disease.  
It did not list the Veteran's service connected disabilities at 
the date of his death, nor did it inform the appellant about how 
to substantiate a DIC claim based on a condition not yet service 
connected.  

The RO/AMC must issue a notification letter informing the 
appellant of the following: (1) the Veteran was in receipt of 
service connection for posttraumatic stress disorder (PTSD), 
rated as 70 percent disabling; headaches rated as 10 percent 
disabling; and scars of the right thigh and back rated as 
noncompensable 
 (2) an explanation of the evidence and information required to 
substantiate the claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate the claim based on a condition not yet 
service connected.

Now turning to the November 2006 VA medical opinion, the examiner 
expressed her opinion in conclusory statements.  The Court has 
ruled that an adequate examination must support its conclusion 
with an analysis that can be weighed against contrary opinions 
and be based upon prior medical history and examinations.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008), the Court found that a medical opinion 
that includes only data and conclusions is accorded no weight.  A 
mere conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to assign 
the doctor's opinion.  Stefl, 21 Vet. App. at 125.  In this 
instance, an adequate opinion must include a scientific 
explanation as to why residuals of a shrapnel injury to the left 
leg were not related to pulmonary embolism also occurring in the 
left leg.  

The RO/AMC must contact the VA examiner for an addendum opinion.  
If she is unavailable, contact an appropriately qualified 
healthcare provider.  The claims file and a copy of this remand 
must be available for review.  The examiner must acknowledge 
receipt and review of these documents in any report generated.  
Based upon careful review of the record, the examiner must 
express an opinion as to whether it more or less likely that any 
of the Veteran's service connected disabilities were principal or 
contributory causes of his death.  The examiner must include a 
scientific explanation to support his or her conclusion(s).  The 
scientific explanation must cover the etiological relationship, 
or lack thereof, between residuals of a shrapnel injury to the 
left leg and pulmonary embolism also occurring in the left leg.  

Accordingly, the case is REMANDED for the following action:

1. Send a notification letter to the 
appellant informing her of the following: (1) 
the Veteran was in receipt of service 
connection for posttraumatic stress disorder 
(PTSD), rated as 70 percent disabling; 
headaches rated as 10 percent disabling; and 
scars of the right thigh and back rated as 
noncompensable; (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a previously 
service- connected condition; and (3) an 
explanation of the evidence and information 
required to substantiate the claim based on a 
condition not yet service connected.

2.  After notifying the appellant of the 
information above, allow the appellant a 60 
day period to respond.

3.  Following a response from the appellant 
or lapse of the 60 day period, contact the VA 
examiner for an addendum opinion.  If she is 
unavailable, contact an appropriately 
qualified healthcare provider.  The claims 
file and a copy of this remand must be 
available for review.  The examiner must 
acknowledge receipt and review of these 
documents in any report generated.  Based 
upon careful review of the record, the 
examiner must express an opinion as to 
whether it more or less likely that any of 
the Veteran's service connected disabilities 
were principal or contributory causes of his 
death.  The examiner must include a 
scientific explanation to support his or her 
conclusion(s).  The scientific explanation 
must cover the etiological relationship, or 
lack thereof, between residuals of a shrapnel 
injury to the left leg and pulmonary embolism 
also occurring in the left leg.  

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the appellant's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the appellant and her 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


